Dismissed and Memorandum Opinion filed September 16, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00512-CV

MOHAMMED A. JAFAR, MOHAMMED M. CHOWDHURY AND ABDUS
                   SOBHAN, Appellants
                                        V.

                        SERAJ MOHAMMED, Appellee

                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-10417

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed June 3, 2014. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellants did not make arrangements to pay for the record.

      On August 8, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the
record. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Jamison, and Donovan.




                                         2